Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Charles et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and in further view of Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450).
Consider claim 1, Kiraly et al. show and disclose a method for geometrical characterisation from at least one first three-dimensional image of the airways by MRI for the geometrical characterisation of at least one bronchus of a bronchial tree (A method for visualizing airways in chest images, includes: computing a distance map of a segmented bronchial tree; extracting data from the segmented bronchial tree using the distance map; visualizing a three-dimensional (3D) image of the segmented bronchial tree; The acquisition device 105 may be a high-resolution computed tomography (HRCT) imaging device or any other three-dimensional (3D) high-resolution imaging device such as a magnetic resonance (MR) scanner [abstract, col. 1 lines 50-55, col. 3 lines 38-41]), the method comprising: acquiring at least one first MRI image of a lung (method for visualizing multiple quantitative measurements can also be applied to other 
However, Kiraly et al. fail to explicitly directly acquiring by MRI at least one first three-dimensional MRI image of a lung of a patient, where said at least one first three-dimensional MRI image is defined to enable synchronisation of the direct acquisition with respiratory movements of the patient such that, during said direct acquisition and during said respiratory movements, an MRI acquisition sequence is launched each time the lung of the patient returns to a same position. 
In the same field of endeavor, Charles et al. show and disclose acquiring by MRI at least one first three-dimensional MRI image of a lung of a patient (generating MRI images the lungs and/or airways; generating step generates a 3-D cine of lung function/ventilation; cine images may be gated to the respiratory cycle and obtained over a plurality of breathing cycles using signal averaging; scanner 20 can be configured to employ suitable MRI pulse sequences, including, for example, a gradient 3D modes [abstract, paragraph 170, 173]), where said at least one first three-dimensional MRI image is defined to enable synchronisation of the direct acquisition with respiratory movements of the patient such that, during said direct acquisition and during said respiratory movements, an MRI acquisition sequence is launched each time the lung of the patient returns to a same position (a 3-D map with ventilation information during inhale and/or exhale;  some form of pressure or motion transducer that allows the respiratory cycle to be monitored by the MRI system so that image acquisition can be synchronized with the respiration of the subject; In all cases such signals would interface to the MRI system for synchronization of the MRI acquisition to the respiratory cycle of the subject [abstract, paragraphs 117, 220]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made monitor the respiratory cycle for inhales and exhales for image acquisition as taught by Charles et al. in the system of Kiraly et al., in order to synchronize MRI imaging of the lung.
However, Kiraly et al., as modified by Charles et al., fail to specifically disclose filtering the first three-dimensional MRI image to increase the signal-to-noise ratio.
In the same field of endeavor, Chang et al. show and disclose filtering the first three-dimensional MRI image to increase the signal-to-noise ratio (obtaining a plurality of dynamic images of respiratory tract via a processor from a MRI apparatus during the snoring events and increasing a signal-to-noise ratio of the dynamic image by using an adaptive partial averaging filter with the processor, then saving the plurality of dynamic images in the storage unit; [paragraph 27]).
 to increase the signal-to-noise ration of MRI images of a patient as taught by Chang et al. in the system of Kiraly et al., as modified by Charles et al., in order to improve the accuracy of image segmentation.
However, the combination of Kiraly et al. and Charles et al., as modified by Chang et al., fails to specifically disclose estimating at least one cross-section of a bronchus, where each cross-section is locally orthogonal to the said bronchus; generating at least one cross-section image, where each cross-section image includes a section of a bronchus.
In the same field of endeavor, Kiraly et al. (‘450) show and disclose estimating at least one cross-section of a bronchus, where each cross-section is locally orthogonal to the said bronchus; generating at least one cross-section image, where each cross-section image includes a section of a bronchus (visualizing a 3D segmented bronchial tree; receiving a user input, wherein the user input corresponds to a click-point that identifies an airway and the click-point is outside of the 3D segmented bronchial tree; computing a 2D cross-section of the airway perpendicular to the airway's long axis; and displaying an image of the 2D cross-section of the airway perpendicular to the airway's long axis [paragraphs 25, 39, 40]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a cross-section image of an airway that is perpendicular to the airway’s long axis as taught by 
Consider claim 5, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention as applied to claim 1 above, and in addition, Kiraly et al. further disclose wherein the filtering includes application of a filter combining colorimetric data and geometric data from the first image from at least one estimator so as to obtain a filtered image (Once the quantitative data has been collected, it is visualized in a 3D image of the segmented bronchial tree by fitting color-coded versions of the measured values into the segmentation; mapping the color-coded values to the segmented bronchial tree by placing the values at the same locations in the segmented bronchial tree from where they were obtained; the segmentation is visually modified to reflect the values of the measurement [col. 5 lines 25-40]).
Consider claim 7, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention as applied to claim 1 above, and in addition, Kiraly et al. further disclose wherein the segmentation of all or a portion of the filtered image includes: selection of one or more voxels, called the seeds, and the definition of a tolerance threshold of a similarity criterion of a characteristic magnitude of voxels; automatic propagation of a zone of voxels included in the range of values of the predefined tolerance until at least one border is encountered, defined by a set of voxels the characteristic magnitude of which does not satisfy the similarity criterion; extraction of an extended zone of voxels to generate a segmented image (measuring a distance from each airway voxel to a closest 
Consider claim 9, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention as applied to claim 1 above, and in addition, Kiraly et al. further disclose wherein the segmentation includes a cropping of a zone of interest of a filtered image, where the zone of interest includes the bronchial tree in 3D (allows a better use of the color range for the airways beyond the trachea and main bronchi and therefore makes it easier to find dilated or non-tapering airways throughout the bronchial tree; excluded diameter points are colored gray (e.g., the trachea and most of the main bronchi) and the small airways show better color resolution [abstract, col. 5 line 60- col. 6 line 2]).
Consider claim 14, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention as applied to claim 1 above, and in addition, Kiraly et al. further disclose a system for three-dimensional segmentation of the airways of the lung, comprising an MRI imaging system, and where a computer and a memory enable the steps of the method of claim 1 to be implemented (A method for visualizing airways in chest images, includes: computing a distance map of a segmented bronchial tree; extracting data from the segmented bronchial tree using the distance map; and visualizing a three-dimensional 
However, Kiraly et al. fail to specifically disclose a respiratory synchronisation device enabling a sequence for acquisition of the MRI imaging system to be synchronised with the frequency of respiration of a patient.
In the same field of endeavor, Charles et al. show and disclose a respiratory synchronisation device enabling a sequence for acquisition of the MRI imaging system to be synchronised with the frequency of respiration of a patient (generating MRI images the lungs and/or airways; generating step generates a 3-D cine of lung function/ventilation; cine images may be gated to the respiratory cycle and obtained over a plurality of breathing cycles using signal averaging; scanner 20 can be configured to employ suitable MRI pulse sequences, including, for example, a gradient echo sequence in both or either 2D and 3D modes [abstract, paragraph 170, 173]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made monitor the respiratory cycle for inhales and exhales for image acquisition as taught by Charles et al. in the system of Kiraly et al., in order to synchronize MRI imaging of the lung.





Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Soper et al. (US 2005/0182295 A1).
Consider claim 2, and as applied to claim 1 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except a skeletonisation of the segmented image to generate a skeleton including a set of branches, where each branch is associated with a bronchus.
In the same field of endeavor, Soper et al. show and disclose a skeletonisation of the segmented image to generate a skeleton including a set of branches, where each branch is associated with a bronchus (bold arrow points to the branch point of these three airways. They can be found automatically by skeletonizing surface model 120 to form a series of centerlines 126 that comprise the airway tree model and selecting all points where these centerlines intersect as branch points; because a branch point 155 in the lung tree is found from the intersection of centerlines 154 through skeletonization [paragraphs 79, 80]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a skeletonization to create a lunge model as taught by Soper et al. in the system of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), in order to perform image analysis on a bronchial passage.
claim 12, the combination of Kiraly et al., Charles et al. and Chang et al., as modified by Kiraly et al. (‘450) and Soper et al., shows and discloses the claimed invention as applied to claim 2 above, and in addition, Kiraly et al. further disclose wherein the estimation of the cross-section of a branch is accomplished locally in a selected point of the skeleton by generation of a cross-section aligned perpendicularly to the axis of the branch locally in the direction of one of the two eigenvectors (determine a long axis of the first airway by computing eigenvectors of a Hessian matrix of original data around the point; determine a plane of the first airway's true cross-section with the eigenvectors [claim 1]).
However, the combination of Kiraly et al. and Charles et al., as modified by Chang et al., fails to specifically disclose selection of Voronoi cells surrounding the standard cell of the selected point: measurement of the eigenvalues of each eigenvector defined between the selected point and a point of the adjoining cell; selection of the two largest values of orthogonal eigenvectors.
In the same field of endeavor, Kiraly et al. (‘450) show and disclose selection of Voronoi cells surrounding the standard cell of the selected point: measurement of the eigenvalues of each eigenvector defined between the selected point and a point of the adjoining cell; selection of the two largest values of orthogonal eigenvectors (determining the long axis of the airway by computing eigenvectors of a Hessian matrix of the segmented VOI around the point; computing a 2D cross-section of the airway perpendicular to the airway's long axis by using interpolation; an airway segment 210 (e.g., a hollow tube), showing the principle axes (e.g., X axis, Y axis and Z axis) thereof that have been determined by computing the eigenvectors; the corresponding 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use eigenvectors to determine cross-section of an airway as taught by Kiraly et al. (‘450) in the system of Kiraly et al. and Charles et al., as modified by Chang et al., in order to provide accuracy in generating a cross-section image.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Bieri et al. (US 2016/0334488 A1).
Consider claim 3, and as applied to claim 1 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except wherein the MRI acquisition sequence is defined for ultra-short echo times, by an isotropic 3D acquisition of the image and a double acquisition in space of the frequencies of the information included in the received echoes combining: acquisition of a radially defined image in a region defining the periphery of a zone of interest; acquisition of a Cartesian image which is defined point-by-point in the zone of interest.
In the same field of endeavor, Bieri et al. show and disclose wherein the MRI acquisition sequence is defined for ultra-short echo times, by an isotropic 3D acquisition 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide data acquisition using an echo sequence as well as radial sampling in k-space as taught by Bieri et al. in the system of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), in order to provide data acquisition for magnetic resonance imaging.






Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Luboz et al. (US 2008/0273777 A1).
Consider claim 4, and as applied to claim 1 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except wherein the filtering of the first image is accomplished using a median filter and/or an anisotropic filter so as to obtain a filtered image.
In the same field of endeavor, Luboz et al. show and disclose wherein the filtering of the first image is accomplished using a median filter and/or an anisotropic filter so as to obtain a filtered image (the image is filtered including morphological cleaning; an anisotropic filter is used to reduce the data noise while retaining small structures therefore improving their detection [paragraph 48]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide data acquisition using an echo sequence as well as radial sampling in k-space as taught by Luboz et al. in the system of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), in order to improve magnetic resonance imaging for diagnostic purposes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Pichon et al. (US 2005/0240094 A1).
Consider claim 6, and as applied to claim 1 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except wherein the segmentation of a portion of the filtered image includes an implementation of a shape-recognition method using a mathematical morphology technique, in order to dissociate the tubular shapes from the remainder of the filtered image.
In the same field of endeavor, Pichon et al. show and disclose wherein the segmentation of a portion of the filtered image includes an implementation of a shape-recognition method using a mathematical morphology technique, in order to dissociate the tubular shapes from the remainder of the filtered image (Using such a distance map one can perform morphological erosions and dilation by thresholding the distance map; perform shape simplification, for example, the removal of small image components or shape analysis for determining the genealogy of a tubular tree structure [paragraphs 68, 73]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to perform shape simplification of images with tubular structure as taught by Pichon et al. in the system of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Geiger et al. (US 2005/0107679 A1).
Consider claim 8, and as applied to claim 7 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except wherein selection of one or more voxels, and; automatic propagation of a zone of voxels, are accomplished several times in several zones of the filtered image until the extraction of an extended zone of voxels to generate a segmented image.
In the same field of endeavor, Geiger et al. show and disclose wherein selection of one or more voxels, and; automatic propagation of a zone of voxels, are accomplished several times in several zones of the filtered image until the extraction of an extended zone of voxels to generate a segmented image (The root site r.sub.A may be manually selected or automatically selected using; automatic segmentation is composed of repeated 3D region growing iterations where each iteration uses a threshold T (initially -1000 HU) and the root site r.sub.A to determine a segmentation. An optimal threshold T is found by repeating this process with increasing values of the threshold T; Additional voxels are added to the segmentation as the threshold T is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to perform segmentation using iterative steps as taught by Geiger et al. in the system of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), in order to provide automatic airway segmentation in imaging.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2), Charles et al. (US 2013/0006094 A1), and Chang et al. (US 2020/0093426 A1), in view of Kiraly et al. (US 2012/0268450 A1), herein after referred to as Kiraly et al. (‘450), and Soper et al. (US 2005/0182295 A1), and in further view of Cao et al. (US 2007/0165917 A1).
Consider claim 10, and as applied to claim 2 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al., shows and discloses the claimed invention except determination of the covariance matrix; generation of a set of branches obtained from the covariance matrix defining a skeleton.
In the same field of endeavor, Kiraly et al. (‘450) show and disclose determination of the covariance matrix; generation of a set of branches obtained from the covariance matrix defining a skeleton (determining the long axis of the airway by computing eigenvectors of a covariance matrix of the segmented VOI around the point [paragraphs 12-14, 44]).
 determine the covariance matrix around a point as taught by Kiraly et al. (‘450) in the system of Kiraly et al. and Charles et al., as modified by Chang et al., in order to provide visualization of a cross-section of an airway.
However, the combination of Kiraly et al., Charles et al., and Chang et al., as modified by Kiraly et al. (‘450) and Soper et al., fails to specifically disclose wherein the skeletonisation of the segmented image includes: construction of a Voronoi diagram from the segmented three-dimensional image, defining a plurality of Voronoi cells from a sample of points of the segmented image; the Voronoi cells.
In the same field of endeavor, Cao et al. show and disclose wherein the skeletonisation of the segmented image includes: construction of a Voronoi diagram from the segmented three-dimensional image, defining a plurality of Voronoi cells from a sample of points of the segmented image; the Voronoi cells (computing one or more characteristic paths for an identified component includes constructing a "skeleton" for the identified component; obtain a skeleton of an object include calculating Voronoi diagrams and iterative thinning of the object [paragraph 39]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to calculate Voronoi diagrams to construct paths in an image as taught by Cao et al. in the system of Kiraly et al., Charles et al., and Chang et al., as modified by Kiraly et al. (‘450) and Soper et al., in order to provide skeletonization to map an image for better diagnosis.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2), Charles et al. (US 2013/0006094 A1), and Chang et al. (US 2020/0093426 A1), in view of Kiraly et al. (US 2012/0268450 A1), herein after referred to as Kiraly et al. (‘450), and Soper et al. (US 2005/0182295 A1), and in further view of Geiger et al. (US 2005/0107679 A1).
Consider claim 11, and as applied to claim 2 above, the combination of Kiraly et al., Charles et al., and Chang et al., as modified by Kiraly et al. (‘450) and Soper et al., shows and discloses the claimed invention except wherein the skeletonisation includes an operation of homotopic thinning of the segmented image.
In the same field of endeavor, Geiger et al. show and disclose wherein the skeletonisation includes an operation of homotopic thinning of the segmented image (tree computation starts with the skeletonization of the previously segmented airways and arteries; the skeleton of the segmented image (either the airway segmentation S.sub.A or the artery segmentation S.sub.B) is first computed using distance transforms to capture end-points followed by homotopy-preserving voxel elimination for thinning [paragraph 51]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to perform homotopy-preserving voxel elimination for thinning as taught by Geiger et al. in the system of Kiraly et al., Charles et al., and Chang et al., as modified by Kiraly et al. (‘450) and Soper et al., in order to provide skeletonization of segmented images.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Cao et al. (US 2007/0165917 A1).
Consider claim 13, and as applied to claim 1 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except wherein the estimation of a cross-section of a bronchus is made locally from the segmented three-dimensional image, where the estimation of a cross-section includes a definition of a set of Voronoi cells at points of a segmented volume associated with the three-dimensional segmented image, and where a discrete estimator applied to the parameters of the Voronoi cells generates a cross-section which is locally orthogonal to said volume.
In the same field of endeavor, Cao et al. show and disclose wherein the estimation of a cross-section of a bronchus is made locally from the segmented three-dimensional image, where the estimation of a cross-section includes a definition of a set of Voronoi cells at points of a segmented volume associated with the three-dimensional segmented image, and where a discrete estimator applied to the parameters of the Voronoi cells generates a cross-section which is locally orthogonal to said volume (obtain a skeleton of an object include calculating Voronoi diagrams and iterative thinning of the object; each voxel is assigned a value corresponding to the shortest distance to the boundary of the component; a 2D cross-section of a simple tubular structure; the structure is five voxels wide and the distance to a location outside the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to calculate Voronoi diagrams to construct paths in an image for a cross-section of a tubular structure as taught by Cao et al. in the system Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), in order to provide skeletonization to map an image for better diagnosis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Carlsen, Jr. (US 6,185,446 B1).
Consider claim 15, and as applied to claim 1 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except wherein the synchronization is carried out to mitigate irregular, parasitic effects of contractions and decontractions of the lung.
In the same field of endeavor, Carlsen, Jr. et al. show and disclose wherein the synchronization is carried out to mitigate irregular, parasitic effects of contractions and decontractions of the lung (synchronize the imaging process with the patient's breathing; Motion artifacts in MRI images due to movement of the patient can be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to monitor patient breathing during MRI acquisition as taught by Carlsen, Jr. et al. in the system of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), in order to reduce motion artifacts during patient imaging.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiraly et al. (US 8,233,964 B2) and Charles et al. (US 2013/0006094 A1), in view of Chang et al. (US 2020/0093426 A1), and Kiraly et al. (US 2012/0268450 A1), hereinafter referred to as Kiraly et al. (‘450), and in further view of and in further view of Ho et al. (US 6,185,446 B1).
Consider claim 16, and as applied to claim 1 above, the combination of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), shows and discloses the claimed invention except wherein the synchronization is carried out to acquire the at least one first three-dimensional MRI image in a static coordinate.
In the same field of endeavor, Ho et al. show and disclose wherein the synchronization is carried out to acquire the at least one first three-dimensional MRI image in a static coordinate (free breathing techniques, however, require a good respiratory trigger to synchronize image acquisition. End-expiration typically is utilized because its duration is relatively longer and because reproducibility of static anatomic position is more reliable during tidal respiration [paragraphs 9, 10]).
 to use end-expiration for image acquisition synchronization as taught by Ho et al. in the system of Kiraly et al. and Charles et al., as modified by Chang et al. and Kiraly et al. (‘450), in order perform imaging based on respiration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641